                                     112 Filed 01/15/21
      Case 1:20-cv-06516-VM Document 113       01/14/21 Page 1 of 1


                                            United States Attorney
                                            Southern District of New York
                                            86 Chambers Street, 3rd Floor
                                            New York, New York 10007




          Jones    v. United States Postal Service




                      see




Id.




                                           Attorney for Defendants
